Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 3/15/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1-20 is/are cancelled;
Claim(s) 21-38 is/are new;
Claim(s) 21-38 is/are presently pending.
The amendment(s) to the specification is sufficient to overcome the specification objection(s) from the previous office action.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 112 rejection(s) from the previous office action.
The double patenting rejection from previous office action has been updated to reflect the new claim amendment(s); it is noted that in the remarks, applicant has indicated willingness to filed terminal disclaimers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-34, 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9681980. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) is/are broader than the corresponding claim(s) in the reference patent and thus the corresponding claim(s) is/are a species of the more generic instant claim(s). It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Instant claim 21 is not patentably distinct from U.S. Patent No. 9681980 claim 1.
Instant claim 22 is not patentably distinct from U.S. Patent No. 9681980 claim 2.
Instant claim 23 is not patentably distinct from U.S. Patent No. 9681980 claim 3.
Instant claim 24 is not patentably distinct from U.S. Patent No. 9681980 claim 4.
Instant claim 25 is not patentably distinct from U.S. Patent No. 9681980 claim 5.
Instant claim 26 is not patentably distinct from U.S. Patent No. 9681980 claim 6.
Instant claim 27 is not patentably distinct from U.S. Patent No. 9681980 claim 7.
Instant claim 28 is not patentably distinct from U.S. Patent No. 9681980 claim 8.
Instant claim 29 is not patentably distinct from U.S. Patent No. 9681980 claim 9.
Instant claim 30 is not patentably distinct from U.S. Patent No. 9681980 claim 10.

Instant claim 36 is not patentably distinct from U.S. Patent No. 9681980 claims 5 and 11.
Instant claims 37-38 are not patentably distinct from U.S. Patent No. 9681980 claim 11.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No 10206811. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) is/are broader than the corresponding claim(s) in the reference patent and thus the corresponding claim(s) is/are a species of the more generic instant claim(s). It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.
Instant claim 21 is not patentably distinct from U.S. Patent No. 10206811 claim 1.
Instant claim 22 is not patentably distinct from U.S. Patent No. 10206811 claim 2.
Instant claim 23 is not patentably distinct from U.S. Patent No. 10206811 claim 3.
Instant claim 24 is not patentably distinct from U.S. Patent No. 10206811 claim 4.
Instant claim 25 is not patentably distinct from U.S. Patent No. 10206811 claim 5.
Instant claim 26 is not patentably distinct from U.S. Patent No. 10206811 claim 6.

Instant claim 28 is not patentably distinct from U.S. Patent No. 10206811 claim 8.
Instant claim 29 is not patentably distinct from U.S. Patent No. 10206811 claim 9.
Instant claim 30 is not patentably distinct from U.S. Patent No. 10206811 claim 10.
Instant claim 31 is not patentably distinct from U.S. Patent No. 10206811 claim 11.
Instant claim 32 is not patentably distinct from U.S. Patent No. 10206811 claim 12.
Instant claim 33 is not patentably distinct from U.S. Patent No. 10206811 claim 13.
Instant claim 34 is not patentably distinct from U.S. Patent No. 10206811 claim 14.
Instant claim 35 is not patentably distinct from U.S. Patent No. 10206811 claim 15.
Instant claim 36 is not patentably distinct from U.S. Patent No. 10206811 claims 5 and 13.
Instant claim 37 is not patentably distinct from U.S. Patent No. 10206811 claim 13.
Instant claim 38 is not patentably distinct from U.S. Patent No. 10206811 claim 13.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.